■PER CURIAM.
The order denying appellant’s motion for post-conviction relief is affirmed. As to the issue of credit for time served in Alabama awaiting extradition, the motion is successive. See Prince v. State, 719 So.2d 346 (Fla. 4th DCA 1998). As to the second issue, credit for time served in Florida, the order denying relief is affirmed without prejudice to appellant filing a properly pled 3.800(a) motion. See Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998).
AFFIRMED.
BOOTH, MINER AND VAN NORTWICK, JJ., CONCUR.